Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 Oct 2021 has been entered.
 
Response to Amendment
All rejections not repeated in this Office Action have been withdrawn. 
Claims 1-3, 5-12, 14-20 are currently pending in this Office Action. Claims 5-12 and 14-20 have been withdrawn due to being drawn to the non-elected invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baranski . (EP 3088330 A1) in view of Fricker (US 4,792,402) and Severa et al. (On the Influence of Temperature on Dynamic Viscosity of Dark Beer), and evidenced by Beer&Brewing (The Oxford Companion to Beer definition of real extract). 
Regarding Claim 1, Baranski discloses a single-serve container (capsule, see Abstract) comprising a beer concentrate (paragraph 1); that is, since the contents of the capsule is prepared by dissolving and diluting with an injected liquid (paragraph 1), it is construed that the contents within the capsule are “concentrated”. 
While Baranski indicates that the cartridge can contain substance to produce a beer beverage, Baranski is silent to specifically reciting a beverage concentrate having a particular dynamic viscosity, real extract density, and alcohol content, and is silent to specifically reciting a concentrate wherein the majority of the water has been removed.
However, the real extract, and alcohol content of the concentrate would have been routinely determined by one of ordinary skill in the art in view of Fricker and Severa et al. Fricker is relied on to teach a beer concentrate having a specific gravity of 1.0221 to 1.0506 (See Table in Col. 5) and an alcohol content of greater than 1% (13.33% to 28.79% v/v). Beer&Brewing provides evidence that real extract is a known parameter based on gravity where a standard beer may have an original gravity of 1.048 or 12°P (first paragraph). Therefore, it would be expected to be in the recited range (at least 2.6°P) when concentrated. Severa is provided to show that dynamic viscosity is a known and routinely determined parameter in the industry, and also show that viscosities of 3.91 to 1.01 mPa·S are measured, which is well below the recited 40,000 mPa·S (see page 305). 
Since Fricker is directed to alcoholic beverage concentrate in liquid form, and Severa provides a showing of known industry parameters for alcoholic beverages, it would have been obvious to one of ordinary skill in the art to routinely determine the dynamic viscosity, real extract density, and alcohol content to sufficiently produce a single-serve alcoholic beverage from a capsule pod as taught by Baranski.
As to the limitation of “wherein the majority of the water has been removed”, the limitation is seen as a product-by-process limitation since the claim is directed to a container. Product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps (see MPEP 2113). Since the capsule of Baranski is directed to diluting the substance to prepare the beverage (see paragraph 19), it can be construed that the concentrate within the capsule has similar structure to a concentrate which a majority of water has been removed. In any case, Fricker discloses a step of removing water to form a concentrate which is eventually reconstituted with water (Col. 3, Ln. 37-42).  In fact, Fricker concentrates 100L of beers to produce 25.82L of final beer concentrate (see Example 1, Col. 4). Therefore, it would have been obvious to one of ordinary skill in the art to use known concentration methods which removes a majority of the water to produce a beer concentrate. 
Regarding Claim 2, Fricker further teach wherein the concentrate having has an alcohol content between the claimed range (13.33% to 28.79% v/v, see Table in Col. 5). 
Regarding Claim 3, as discussed in Claim 1, Beer&Brewing provides evidence that real extract is a known parameter routinely determined based on gravity where a standard beer may have an original gravity of 1.048 or 12°P (first paragraph). Therefore, it would be expected to be in the recited range (at least 12°P) when concentrated.

Response to Arguments
Applicant's arguments filed 14 Oct 2021 have been fully considered but is rendered moot in view of the new grounds of rejections. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        


/VIREN A THAKUR/Primary Examiner, Art Unit 1792